Case 1:20-bk-12478   Doc 50   Filed 09/09/21 Entered 09/09/21 09:00:26   Desc Main
                              Document     Page 1 of 5
Case 1:20-bk-12478   Doc 50   Filed 09/09/21 Entered 09/09/21 09:00:26   Desc Main
                              Document     Page 2 of 5
                                                                                                                 PAGE 1 OF 2
         Case 1:20-bk-12478           Doc 50       Filed 09/09/21 Entered 09/09/21 09:00:26 Desc Main
                                                   Document     Page 3 of 5       Annual Escrow Account
                                                                                    Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                       ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                      004    1461694256_ESCROWDISCSTMT_210827

                                                                              DATE: 08/27/21

                                              40
           CHARITY A PARKS                                                   PROPERTY ADDRESS
           BRIAN M PARKS                                                     6437 ASHDALE CT
           6437 ASHDALE CT                                                   LIBERTY TOWNSHIP, OH 45044
           LIBERTY TOWNSHIP, OH 45044


PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 10/01/2021
THROUGH 09/30/2022.
          -------- ANTICIPATED PAYMENTS FROM ESCROW 10/01/2021 TO 09/30/2022 ---------
HOMEOWNERS INS                                                 $1,111.00
COUNTY TAX                                                     $4,374.54
TOTAL PAYMENTS FROM ESCROW                                     $5,485.54
MONTHLY PAYMENT TO ESCROW                                         $457.12
          ------ ANTICIPATED ESCROW ACTIVITY 10/01/2021 TO 09/30/2022 ---------
                ANTICIPATED PAYMENTS                                                         ESCROW BALANCE COMPARISON
MONTH      TO ESCROW            FROM ESCROW               DESCRIPTION                 ANTICIPATED             REQUIRED

                                                    STARTING BALANCE -->            $5,283.62                  $2,841.15
OCT            $457.12                                                              $5,740.74                  $3,298.27
NOV            $457.12                $1,111.00 HOMEOWNERS INS                      $5,086.86                  $2,644.39
DEC            $457.12                $2,187.27 COUNTY TAX                     L1-> $3,356.71             L2->   $914.24
JAN            $457.12                                                              $3,813.83                  $1,371.36
FEB            $457.12                                                              $4,270.95                  $1,828.48
MAR            $457.12                                                              $4,728.07                  $2,285.60
APR            $457.12                                                              $5,185.19                  $2,742.72
MAY            $457.12                                                              $5,642.31                  $3,199.84
JUN            $457.12                $2,187.27 COUNTY TAX                          $3,912.16                  $1,469.69
JUL            $457.12                                                              $4,369.28                  $1,926.81
AUG            $457.12                                                              $4,826.40                  $2,383.93
SEP            $457.12                                                              $5,283.52                  $2,841.05
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $2,442.47.
                                        CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                  $875.60
ESCROW PAYMENT                                                                   $457.12
NEW PAYMENT EFFECTIVE 10/01/2021                                               $1,332.72
YOUR ESCROW CUSHION FOR THIS CYCLE IS $914.24.




                                  ********** Continued on reverse side ************




           Our records indicate that you have filed for Bankruptcy protection. As a result of your
           Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
           from calculation of your analysis, and they are now reflected as amounts due within your
           pre-petition arrearage. This Escrow Analysis Statement was prepared under the
           assumption that all escrow payments have been made in the amount required each
           month. The surplus funds indicated above are not an accurate reflection of your escrow
           account because no surplus funds will exist until all amounts are received towards your
           pre-petition arrearage.
                                                                                                                                                                                                 PAGE 2 OF 2
                    Case 1:20-bk-12478                             Doc 50 Filed 09/09/21 Entered 09/09/21 09:00:26                                                                      Desc Main
                                                                             Document from
                                                                  ********** Continued   Page 4 of**********
                                                                                           front    5


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 10/01/2020 AND ENDING 09/30/2021. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 10/01/2020 IS:
   PRIN & INTEREST                                                                                                                        $875.60
   ESCROW PAYMENT                                                                                                                         $514.51
   BORROWER PAYMENT                                                                                                                     $1,390.11
                        PAYMENTS TO ESCROW                                      PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                    ACTUAL                      DESCRIPTION                 PRIOR PROJECTED                     ACTUAL
                                                                                                                       STARTING BALANCE                                    $3,437.10                  $11,081.89-
   OCT               $514.51                        $0.00          *                                       $1,111.00 * HOMEOWNERS INS                                      $3,951.61                  $12,192.89-
   NOV               $514.51                        $0.00          *           $1,729.00                               HOMEOWNERS INS                                      $2,737.12                  $12,192.89-
   DEC               $514.51                        $0.00          *           $2,222.61                               COUNTY TAX       T->                                $1,029.02                  $12,192.89-
   JAN               $514.51                        $0.00          *                                                                                                       $1,543.53                  $12,192.89-
   FEB               $514.51                        $0.00          *                                       $2,187.27 * COUNTY TAX                                          $2,058.04              A-> $14,380.16-
   MAR               $514.51                    $3,708.40          *                                                                                                       $2,572.55                  $10,671.76-
   APR               $514.51                      $741.68          *                                                                                                       $3,087.06                   $9,930.08-
   MAY               $514.51                        $0.00          *                                                                                                       $3,601.57                   $9,930.08-
   JUN               $514.51                      $741.68          *           $2,222.61                               COUNTY TAX                                          $1,893.47                   $9,188.40-
   JUL               $514.51                      $741.68          *                                       $2,187.27 * COUNTY TAX                                          $2,407.98                  $10,633.99-
   AUG               $514.51                      $499.15          *                                                                                                       $2,922.49                  $10,134.84-
   SEP               $514.51
                  __________                        $0.00
                                               __________                    __________                  __________                                                        $3,437.00                  $10,134.84-
                    $6,174.12                    $6,432.59                     $6,174.22                   $5,485.54


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $1,029.02. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $14,380.16-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.

   Determining your Shortage or Surplus
   Shortage:
    .
   Any shortage in your escrow account is usually caused by one the following items:
    . An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
    . A projected increase in taxes for the upcoming year.
      The number of months elapsed from the time of these disbursements to the new payment effective date.
   Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
   shortage can be paid either partially or in full.
   Surplus:
    .
   A surplus in your escrow account is usually caused by one the following items:
    .  The insurance/taxes paid during the past year were lower than projected.
    .  A refund was received from the taxing authority or insurance carrier.
       Additional funds were applied to your escrow account.
   If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
   run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
   your escrow account.




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS# 38078.
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).



If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we may
not and do not intend to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
Case 1:20-bk-12478        Doc 50     Filed 09/09/21 Entered 09/09/21 09:00:26     Desc Main
                                     Document     Page 5 of 5



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

 In Re:                                          Case No. 1:20-bk-12478

 Brian M. Parks
                                                 Chapter 13
 Charity A. Parks

 Debtors.                                        Judge Jeffery P. Hopkins

                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on September 9, 2021 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by first class mail on September 9, 2021 addressed to:

          Brian M. Parks, Debtor
          Charity A. Parks, Debtor
          6437 Ashdale Court
          Middletown, OH 45044

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
